
	

113 HRES 527 IH: Supporting the goals and ideals of National Public Health Week.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 527
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Roybal-Allard (for herself, Mr. Grijalva, Mr. David Scott of Georgia, Mr. Honda, Mr. McGovern, Ms. Hahn, Ms. Clarke of New York, Ms. Lee of California, Mr. Ben Ray Luján of New Mexico, Mr. Loebsack, Ms. McCollum, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Vela) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Public Health Week.
	
	
		Whereas the week of April 7, 2014, through April 13, 2014, is National Public Health Week, and the
			 theme for 2014 is Public Health: Start Here;
		Whereas since 1995, public health organizations have used National Public Health Week to educate
			 the public, policymakers, and public health professionals about issues
			 that are important to improving the health of the people of the United
			 States;
		Whereas the public health system that keeps our communities healthy and safe is changing as
			 technologies advance, public attitudes toward health shift, and more
			 health and safety options become available;
		Whereas the value of a strong public health system is in the air we breathe, the water we drink,
			 the food we eat, and the places where we all live, learn, work, and play;
		Whereas public health professionals help communities prepare for, withstand, and recover from the
			 impact of a natural or man-made disaster;
		Whereas according to the Institute of Medicine, despite being one of the wealthiest nations in the
			 world, the United States still ranks below many other economically
			 prosperous countries in life expectancy, infant mortality, and low birth
			 weight and many other indicators of healthy life;
		Whereas studies have shown that small strategic investments in prevention could result in
			 significant savings in health care costs;
		Whereas each 10-percent increase in local public health spending contributes to a 6.9-percent
			 decrease in infant deaths, a 3.2-percent decrease in cardiovascular
			 deaths, a 1.4-percent decrease in deaths due to diabetes, and a
			 1.1-percent decrease in cancer deaths;
		Whereas in communities across the country, more people are changing the way they care for their
			 health by avoiding tobacco use, eating healthier, becoming more physically
			 active, and preventing unintentional injuries at home and in the
			 workplace; and
		Whereas by adequately supporting public health and prevention, we can continue to transform a
			 health system focused on treating illness to focus on preventing disease
			 and promoting wellness: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of National Public Health Week;
			(2)recognizes the efforts of public health professionals, the Federal Government, States, Tribes,
			 municipalities, local communities, and individuals in preventing disease
			 and injury;
			(3)recognizes the role of public health in improving the health of people in the United States;
			(4)encourages increased efforts and resources to improve the health of people in the United States to
			 create the healthiest nation in one generation through—
				(A)greater opportunities to improve community health and prevent disease and injury; and
				(B)strengthening of the public health system of the United States; and
				(5)encourages the people of the United States to learn about the role of the public health system in
			 improving health in the United States.
			
